                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    United States of America,                          Case No. 21-cr-78 (SRN/TNL)

                        Plaintiff,
                                                        ARRAIGNMENT NOTICE
    v.                                                          &
                                                              ORDER
    Alphonse Latrese Herron, Jr. (1), and
    Jessica Jean Christenson (2),

                        Defendants.


         This matter comes before the Court on Defendant Jessica Jean Christenson’s Motion

to Continue Motion Filing Date and Exclude Time Under the Speedy Trial Act, ECF No.

52. Defendant Christenson also filed a Statement of Facts in Support of Exclusion of Time

Under Speedy Trial Act, ECF No. 53. Defendant Christenson has requested a 60-day

extension of time as she needs “more time to consult [with counsel], review discovery and

consider case options.” ECF No. 52 at 1; see also ECF No. 53 at 1. The Government has

no objection to the requested extension. ECF No. 52 at 1.

         Additionally, beginning on March 13, 2020, and continuing thereafter, the

Honorable John R. Tunheim, Chief District Judge for the United States District Court for

the District of Minnesota, has issued a series of General Orders in connection with the

COVID-19 pandemic, addressing, among other things, criminal proceedings and trials. 1

On April 29, 2021, Chief Judge Tunheim entered General Order No. 28, which allows


1
   All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance.

                                             1
limited in-person proceedings to start on May 3, 2021, for defendants who decline to

consent to conducting the proceeding using videoconferencing, or telephone conferencing

if videoconferencing is not reasonably available. See generally In re: Updated Guidance

to Court Operations Under the Exigent Circumstances Created by COVID-19, Gen. Order

No. 28 (D. Minn. Apr. 29, 2021). General Order No. 28 states that because only limited

in-person proceedings may be held each day, criminal proceedings may be continued until

the date that the criminal proceeding takes place.

        General Order No. 28 continues to encourage the use of videoconferencing in

criminal proceedings and states that, with the defendant’s consent, criminal proceedings

will be conducted by videoconferencing, or telephone conferencing if videoconferencing

is not reasonably available. 2 General Order No. 28 further provides that the presiding judge

will enter orders in individual cases to extend deadlines and exclude time under the Speedy

Trial Act to address delays attributable to COVID-19. Accordingly, should a defendant

file pretrial motions, counsel shall also file a letter indicating whether that defendant

consents to a motions hearing by videoconference. See also ECF No. 26.

        Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting a continuance outweigh the best interests of the public and Defendants in a speedy

trial and such continuance is necessary to provide Defendant Christenson and her counsel

reasonable time necessary for effective preparation and to make efficient use of the parties’


2
  See also General Order No. 29, which went into effect on June 23, 2021, vacated General Order No. 27, and
extended the Court’s authorization to conduct certain criminal proceedings via video or telephone conference
pursuant to the CARES Act “[b]ecause the emergency created by the COVID-19 outbreak continues to materially
affect the functioning of court operations in the District of Minnesota.” In re: Updated Guidance to Court
Operations Under the Exigent Circumstances Created by COVID-19, Gen. Order No. 29 (D. Minn. June 17, 2021).

                                                     2
resources. Based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

           1.      Defendant Christenson’s Motion to Continue Motion Filing Date and

Exclude Time Under the Speedy Trial Act, ECF No. 52, is GRANTED.

           2.      The period of time from June 28 through September 24, 2021, shall be

excluded from Speedy Trial Act computations in this case. See United States v. Mallett,

751 F.3d 907, 911 (8th Cir. 2014) (“Exclusions of time attributable to one defendant apply

to all codefendants.” (quotation omitted)); United States v. Arrellano-Garcia, 471 F.3d

897, 900 (8th Cir. 2006) (same).

           3.      All motions in the above-entitled case shall be filed and served consistent

with Federal Rules of Criminal Procedure 12(b) and 47 on or before August 27, 2021. D.

Minn. LR 12.1(c)(1). Two courtesy copies of all motions and responses shall be delivered

directly to the chambers of Magistrate Judge Leung.

           4.      Should a defendant file pretrial motions, counsel shall also file a letter

on or before August 27, 2021, indicating whether that defendant consents to a motions

hearing by videoconference. 3 See ECF No. 26.

           5.      Counsel shall electronically file a letter on or before August 27, 2021, if no

motions will be filed and there is no need for hearing.

           6.      All responses to motions shall be filed by September 10, 2021. D. Minn. LR

12.1(c)(2).



3
    Defendant Herron should also indicate whether he consents to arraignment by videoconference.

                                                          3
      7.     Any Notice of Intent to Call Witnesses shall be filed by September 10, 2021.

D. Minn. LR. 12.1(c)(3)(A).

      8.     Any Responsive Notice of Intent to Call Witnesses shall be filed by

September 15, 2021. D. Minn. LR 12.1(c)(3)(B).

      9.     A motions hearing will be held pursuant to Federal Rules of Criminal

Procedure 12(c) where:

             a.    The government makes timely disclosures and a defendant pleads
                   particularized matters for which an evidentiary hearing is necessary;
                   or

             b.    Oral argument is requested by either party in its motion, objection or
                   response pleadings.

      10.    If required, the motions hearing shall take place before the undersigned

on September 24, 2021, at 1:30 p.m., in Courtroom 9W, Diana E. Murphy U.S.

Courthouse, 300 South Fourth Street, Minneapolis, Minnesota. D. Minn. LR 12.1(d).

      11.    Defendant Herron’s arraignment hearing, ECF No. 41, is likewise

continued and shall take place before the undersigned on September 24, 2021, at 1:30

p.m., in Courtroom 9W, Diana E. Murphy U.S. Courthouse, 300 South Fourth Street,

Minneapolis, Minnesota.




                               [Continued on next page.]




                                           4
      12.     TRIAL: The trial date, and other related dates, will be rescheduled

following the ruling on pretrial motions. Counsel must contact the Courtroom

Deputy for District Judge Susan Richard Nelson to confirm the new trial date.




Dated: June    30   , 2021                          s/ Tony N. Leung
                                             TONY N. LEUNG
                                             United States Magistrate Judge
                                             District of Minnesota


                                             United States v. Herron et al.
                                             Case No. 21-cr-78 (SRN/TNL)




                                         5
